         Case 2:18-cv-01620-MAK Document 190 Filed 10/10/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                 CIVIL ACTION

                     v.                          NO. 18-1620

 BLANCHE CARNEY, et al.


                                          ORDER

       AND NOW, this 10th day of October 2019, upon considering Plaintiffs Motion for leave

to amend (ECF Doc. No. 179), his failure to show imminent danger allowing him to proceed in

forma pauperis with new claims against dismissed parties and new parties in this case after our

April 5, 2019 Order in C.A. No. 19-1340 and 28 U.S.C. § 1915(g), and for reasons in the

accompanying Memorandum, it is ORDERED Plaintiffs Motion (ECF Doc. No. 179) 1s

DENIED without prejudice to him timely filing a new case and paying the required fees.
